                  1

                  2
                                                                                                JS-6
                  3

                  4

                  5

                  6

                  7

                  8                        UNITED STATES DISTRICT COURT
                  9                      CENTRAL DISTRICT OF CALIFORNIA
                 10

                 11 Luis Marquez,                                 Case No. 2:18-cv-09160-R-JPR
                 12              Plaintiff,                       ORDER GRANTING DISMISSAL OF
                                                                  ENTIRE CASE WITH PREJUDICE
                 13                                               PURSUANT TO FRCP RULE
                           v.
                                                                  41(a)(1)(A)(ii)
                 14
                    Laura Worchell, in individual and             Complaint Filed: October 25, 2018
                 15 representative capacity as trustee of The     Trial Date:      None
                    Non-Exempt Marital Trust under the            District Judge: Hon. Manuel L. Real
                 16 Laura and Larry Worchell Family
                    Trust; Elyas Babadjouni; and Does 1-
                 17 10,

                 18              Defendants.
                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
                                                                                    Case No. 2:18-cv-09160-R-JPR
Proposed Order
                                    ORDER GRANTING DISMISSAL OF ENTIRE CASE WITH PREJUDICE
Granting                                      PURSUANT TO FRCP RULE 41(a)(1)(A)(ii)
                  1         The Court, having considered the Joint Stipulation for Dismissal pursuant to
                  2   Federal Rule of Civil Procedure 41(a)(1)(A)(ii) jointly filed by the parties, finds that
                  3   this action shall be dismissed with prejudice. Each party is to bear his or its own fees
                  4   and costs.
                  5         IT IS SO ORDERED.
                  6

                  7   Dated: March 26, 2019
                  8                                           Honorable Manuel L. Real, District Judge
                                                              UNITED STATES DISTRICT COURT
                  9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

Proposed Order   27
Granting

                 28
                                                               1                     Case No. 2:18-cv-09160-R-JPR
                                     ORDER GRANTING DISMISSAL OF ENTIRE CASE WITH PREJUDICE
                                               PURSUANT TO FRCP RULE 41(a)(1)(A)(ii)
